Citation Nr: 1816512	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  09-41 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a compensable disability rating for service-connected bilateral hearing loss.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to August 1966. This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In December 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing has been associated with the claims file.  

In November 2014 and July 2017, the Board remanded this claim for additional development. It has since been returned to for further appellate consideration.


FINDING OF FACT

At its highest, the Veteran's hearing loss was level I and II hearing acuity in the bilateral ears.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for bilateral hearing loss have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.85, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Regarding the examinations provided regarding the Veteran's hearing loss, the Board finds the functional effects of hearing loss were elicited.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007). At the May 2009 VA examination, the Veteran reported trouble hearing in general in regards to effects on occupational functioning and daily activities. At the August 2010 VA examination, the Veteran reported not hearing well, constant buzzing in the ears that causes trouble sleeping, the need to look at speaking person in order to understand, and that it was causing trouble working. At the October 2017 VA examination, the Veteran reported that he cannot hear well which causes problems with work in sales and that he has trouble understanding what people are saying. The examiner remarked that the Veteran's degree of hearing loss will likely cause difficulties with normal verbal communications, particularly over devices such as telephones, intercoms, radios, etc. and will likely cause difficulties in attention to sounds. The examiner noted that the Veteran's constant tinnitus could be distracting and frustrating depending on the occupational setting and type of occupation.  As such, the Board finds that the functional effects of the Veteran's bilateral hearing loss disability are adequately addressed by the record.  

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in December 2016. The Board finds that all requirements for hearing officers have been met. 38 C.F.R. § 3.103(c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  To the extent that any evidentiary deficiency was noted, the Board finds that it has been cured on remand.

The Board is further satisfied that there has been substantial compliance with the prior November 2014 and July 2017 remand directives and the Board may proceed with review. See Stegall v. West, 11 Vet. App. 268 (1998). 


Increased Rating
The Veteran is service-connected for bilateral hearing loss.  The Veteran's bilateral hearing loss has been rated under 38 C.F.R. § 4.85, DC 6100.  The Veteran is currently assigned a non-compensable rating effective March 9, 2009.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2017).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. 
§ 4.1 (2017).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are made.  Bruce v. West, 11 Vet. App. 405 (1998); Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The regulations set forth eleven auditory acuity levels, designated from Roman numerals I to XI, in escalating order of hearing impairment.  38 C.F.R. § 4.85 (2017).  The appropriate auditory acuity level is determined based on a combination of the percentage of speech discrimination and the puretone threshold average.  Additional considerations apply when exceptional patterns of hearing loss are demonstrated, which are defined as either a) puretone averages of 55 or greater at 1000, 2000, 3000, and 4000 Hertz, or; b) a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a) (2017).  Once an acuity level is established for each ear, Table VII, Percentage Evaluations for Hearing Impairment, is used to determine the appropriate disability evaluation.  The appropriate rating is determined based on a combination of the levels of hearing impairment established for each ear.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

A March 2009 audiological evaluation was conducted by a private audiologist. The evaluation revealed speech recognition ability of 100 percent bilaterally. However, the Board is unable to use this examination for rating purposes because an examination for hearing impairment for VA purposes must include a controlled speech discrimination test conducted under the Maryland CNC. The Board is not able to use this audiological evaluation for rating using only the puretone threshold averages because the results do not fall under the detailed requirements in 38 C.F.R. §§ 4.85(c) or 4.86.  Even if, however, the Board were to assume these were the Maryland CNC findings, the results indicate a Level I hearing in both ears, which translates to a zero percent rating.

In May 2009 the Veteran had a VA audiological evaluation with pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Right
20
30
45
35
50
Left
25
30
35
60
60

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 86 percent in the left ear. The puretone threshold average was 40 dB in the right ear and 46 dB in the left ear.  The Veteran reported trouble hearing in general in regards to effects on occupational functioning and daily activities. The examiner did not certify that the use of the speech discrimination test was not appropriate because of language difficulties, inconsistent speech discrimination scores, or for other reasons. Further, the Veteran did not exhibit any exceptional patterns of hearing impairment as detailed in 38 C.F.R. § 4.86. Thus, application of Table VI is appropriate. Application of Table VI shows hearing acuity of I in the right ear and hearing acuity of II in the left ear. Application of these values to Table VII yields a noncompensable evaluation.


In August 2010, the Veteran had a VA audiological evaluation with pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Right
30
30
45
40
55
Left
30
30
40
55
50

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 88 percent in the left ear. The puretone threshold average was 43 dB in the right ear and 44 dB in the left ear.  The Veteran reported not hearing well, constant buzzing in the ears that causes trouble sleeping, the need to look at a person speaking in order to understand, and that it was causing trouble working. 

The examiner did not certify that the use of the speech discrimination test was not appropriate because of language difficulties, inconsistent speech discrimination scores, or for other reasons. Further, the Veteran did not exhibit any exceptional patterns of hearing impairment as detailed in 38 C.F.R. § 4.86. Thus, application of Table VI is appropriate. Application of Table VI shows hearing acuity of I in the right ear and hearing acuity of II in the left ear. Application of these values to Table VII yields a noncompensable evaluation.

VA treatment records indicate that in July 2014 an audiological evaluation was conducted. The Board is unable to use this examination for rating purposes because an examination for hearing impairment for VA purposes must include a controlled speech discrimination test conducted under the Maryland CNC. The Board is not able to use this audiological evaluation for rating using only the puretone threshold averages because the results do not fall under the detailed requirements in 38 C.F.R. §§ 4.85(c) or 4.86.


In October 2017, the Veteran had a VA audiological evaluation with pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Right
30
40
55
55
65
Left
30
35
40
60
60

Speech audiometry revealed speech recognition ability of 86 percent in the right ear and 92 percent in the left ear. The puretone threshold average was 54 dB in the right ear and 49 dB in the left ear.  The Veteran reported that he cannot hear well which causes problems with work in sales and that he has trouble understanding what people are saying. The examiner remarked that the Veteran's degree of hearing loss will likely cause difficulties with normal verbal communications, particularly over devices such as telephones, intercoms, radios, etc. and will likely cause difficulties in attention to sounds. The examiner noted that the Veteran's constant tinnitus could be distracting and frustrating depending on the occupational setting and type of occupation. 

The examiner did not certify that the use of the speech discrimination test was not appropriate because of language difficulties, inconsistent speech discrimination scores, or for other reasons. Further, the Veteran did not exhibit any exceptional patterns of hearing impairment as detailed in 38 C.F.R. § 4.86. Thus, application of Table VI is appropriate. Application of Table VI shows hearing acuity of II in the right ear and hearing acuity of I in the left ear. Application of these values to Table VII yields a noncompensable evaluation.

In the VA audiology tests, the hearing acuity bilaterally did not rise to a compensable level under Table VII. Additional VA treatment records throughout indicate the provision and maintenance of hearing aids, but do not contain puretone threshold or speech discrimination scores. Accordingly, an initial compensable evaluation is not warranted.

The record contains lay statements and testimony regarding the Veteran's hearing loss. The Veteran provided lay testimony in support of his claim during the December 2016 Board hearing. Lay testimony described the Veteran's functional limitations related to hearing including his difficulty watching TV loudly, difficulty for the Veteran to understand unless he is looking at the speaker, that he experiences difficulties at work because his business is entirely on the telephone and he cannot hear over the telephone, and does not go to the movies because it is too loud and hurts his ears. The Veteran is competent to describe the effects his hearing loss has on his daily functioning, and the Board finds that they are credible; however, these descriptions of the Veteran's service-connected hearing loss must be considered in conjunction with the clinical evidence of record as well as the pertinent rating criteria, and speech discrimination is specifically contemplated by the rating criteria. The Board emphasizes that disability ratings are derived by a mechanical application of the rating schedule.  Lendenmann, 3 Vet. App. at 349.

Accordingly, after a review of the evidence the Board finds that a preponderance of the evidence is against a finding that the service-connected bilateral hearing loss disability warrants a compensable rating during the period on appeal. As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The Board has also considered whether referral for extraschedular consideration is warranted as requested by the Veteran's attorney in a February 2018 post-remand brief.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Thun v. Peake, 22 Vet. App. 111 (2008). In this regard, there must be a comparison between the level of severity and symptomatology of the Veteran's service- connected disability with the established criteria found in the rating schedule for that disability. If the criteria reasonably describe the Veteran's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required. Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996). Otherwise, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization. 38 C.F.R. § 3.321(b)(1).

Regarding the Veteran's hearing loss, the Veteran's symptoms and functional impairment are contemplated by 38 C.F.R. § 4.85, Diagnostic Code 6100 and 38 C.F.R. § 4.86.  Diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  Although the criteria for hearing loss are strictly based on examination findings that are plugged into tables to determine the level of disability, built into this rating system is the recognition that the disability may impose functional impairment based on the Veteran's ability to understand speech.  Hence, the rating is based, in part, on speech recognition (i.e., the Veteran's complaints of difficulty hearing the TV, difficulty using the telephone, difficulty understanding a speaker unless he is directly looking at them).  See 38 C.F.R. 
§ 4.85(a) (2017) ("An examination for hearing impairment for VA purposes . . . must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. Examinations will be conducted without the use of hearing aids."). Although the speech discrimination testing does not duplicate all listening situations, it offers consideration as to the level of functional impairment due to Veteran's ability to understand speech by testing without the assistance of hearing aids. 

The criteria of Diagnostic Code 6100 were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies, and to provide a more accurate picture of true hearing impairment. See Evaluation of Hearing Loss, 52 Fed. Reg. 17,607 (May 11, 1987). As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. § 4.85, 4.86a, 4.87a and Tables VI and VII.  In particular, puretone averaging was to be accomplished using tone bursts at 1000, 2000, 3000 and 4000 Hertz, and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz range. See Evaluation of Hearing Loss, 52 Fed. Reg. 17,607.

Overall, the new schedule was intended to evaluate hearing loss based on a combination of puretone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by puretone averaging may have significant impairment of speech and vice versa.  Additionally, the rating schedule was revised to accommodate language difficulties and other factors which produced inconsistent speech audiometry scores, and to recognize exceptional patterns of hearing impairment.  See Evaluation of Hearing Loss, 52 Fed. Reg. 17,607.

The rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25,206 (May 11, 1999). In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids. VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment. The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting.  See Schedule for Rating Disabilities; Diseases of the Ear and Other Sense Organs, 59 Fed. Reg. 17295 (April 12, 1994).

With respect to functional impairment due to ringing in the ears, these symptoms are not contemplated in the rating schedule to be symptoms associated with hearing loss, but are specifically indicated by the rating schedule to be separately ratable disabilities.  These symptoms are recognized in the rating schedule as symptoms of tinnitus (DC 6260) for which the Veteran is already service-connected. 

Accordingly, the Veteran's description of an inability to hear and discriminate speech has been properly measured according to pure tone averages and speech discrimination. In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology. Furthermore, if the Veteran's hearing loss impacts the ordinary conditions of daily life, this is contemplated in the schedule of ratings and is not a proper consideration for an extraschedular analysis. Given that the average impairment in earning capacity is the standard, within the current rating schedule, many Veteran receiving benefits may experience a greater or lesser impairment of earning capacity than average as a result of their disability. Thun, 22 Vet. App. at 116.

ORDER

An initial compensable disability rating for bilateral hearing loss is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


